                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               Case No. 4:20-cv-00232-D


SUNTECK TRANSPORT COMPANY, LLC,

                       Plaintiff,

       v.
                                                    ENTRY OF DEFAULT AGAINST
                                                    DEFENDANT MARTIN EXPRESS LLC
MARTIN EXPRESS LLC,

                       Defendant.




       This matter came before the Court on the motion of Plaintiff Sunteck Transport

Company, LLC for an entry of default under Rule 55(a) of the Federal Rules of Civil Procedure

against Defendant Martin Express LLC. Upon a review of the motion and the docket for this

action, the Court finds as follows:

       1.      Defendant was properly served with a copy of the summons and complaint on

December 18, 2020, as set forth in the Affidavit of Service on file in this matter.

       2.      Pursuant to Rule 12(a)(1)(A) of the Federal Rules of Civil Procedure, Defendant’s

response to the complaint was due on or before January 11, 2021.

       3.      To date, Defendant has failed to file with the Court an answer, pleading, or

motion responsive to the complaint.

       4.      Pursuant to Rule 55 of the Federal Rules of Civil Procedure, Plaintiff is entitled to

entry of default against Defendant.

       5.      Defendant is not an infant, incompetent, or engaged in active military service.



            Case 4:20-cv-00232-D Document 8 Filed 02/09/21 Page 1 of 2
       Based on the foregoing, the Court concludes that Defendant Martin Express LLC is now

subject to entry of default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

Accordingly, Plaintiff’s request for entry of default is GRANTED.

       NOW THEREFORE, default is hereby entered against Defendant Martin Express LLC

under Rule 55(a) of the Federal Rules of Civil Procedure.

       Entered this the ____          February
                         9 day of _____________, 2021.



                                                     Clerk of Court




                                                 2
            Case 4:20-cv-00232-D Document 8 Filed 02/09/21 Page 2 of 2
